HUNTER, Judge, dissenting.
Because I conclude there was clear, cogent, and convincing evidence in the record to support the trial court's termination of respondent's parental rights, I respectfully dissent from the majority.
Respondent's case plan with DSS indicated respondent had an extensive substance abuse history, including various criminal drug charges, and limited parenting skills. Respondent was also a victim of domestic violence and had not provided a stable living environment for her family. The case plan contained the following objectives: (1) Successful treatment for respondent's substance abuse issues; (2) appropriate treatment for respondent's domestic violence issues; (3) effective demonstration by respondent of appropriate parenting skills; and (4) maintenance of a stable, appropriate home. To meet these objectives, respondent agreed to (1) complete a substance abuse assessment through FIRST, follow all recommendations, submit to random drug screens, and refrain from drug use; (2) complete a domestic violence assessment through FIRST and follow any recommended counseling; (3) successfully complete a parenting skills class through the Family Center and follow all recommendations; and (4) obtain and maintain appropriate employment and appropriate and stable housing, with all household bills to be paid monthly.
Ms. Hoop-Lightner, a social worker, testified respondent failed to complete her substance abuse treatment with the CASCADE program and had not provided proof of completing any other type of substance abuse treatment program. Respondent did not comply with domestic violence counseling, nor did she provide proof to DSS of alternate treatment. Respondent did not attend parenting classes at the Family Center, and she did not inform DSS of any other parenting classes she attended. Respondent failed to maintain contact with DSS, although Ms. Hoop-Lightner provided respondent with her contact information. Between periods of incarceration, respondent failed to visit her child. At the time of the hearing, respondent was incarcerated, and had no plans for employment upon release and no housing other than her mother's residence. DSS originally became involved with the family after respondent's mother left the minor child with his maternal aunt while respondent was incarcerated.
The trial court concluded that respondent had neglected her child and that termination of respondent's parental rights was in the best interests of the child. The trial court's findings and conclusions are fully supported by clear and convincing evidence. The evidence showed respondent failed to successfully fulfill even one of the requirements of her case plan with DSS. The majority nevertheless asserts that "[r]espondent completed the substance abuse treatment, domestic violence counseling, and parenting classes required by her case plan, although not through DSS's recommended sources." This assertion is unsupported by the evidence of record.
Respondent testified she attended only three parenting classes while in the custody of the Mecklenburg County Sheriff. Ms. *917Hooper-Lightner testified respondent never attended parenting classes at the Family Center, as required by her case plan, and that respondent failed to inform DSS of her involvement with the three parenting classes she attended while incarcerated. DSS therefore had no opportunity to assess whether respondent's attendance of the three parenting classes had enabled her to develop appropriate parenting skills, which was the ultimate objective of the case plan. Respondent submitted no evidence regarding the parenting program she attended. See In re D.M., ___ N.C.App. ___, ___, 615 S.E.2d 669, 671 (2005) (holding that clear, cogent, and convincing evidence existed to support termination of the respondent-father's parental rights, where the respondent-father failed to complete domestic violence counseling with NOVA as required by his case plan with DSS, and there was no evidence in the record regarding the substance of the alternative private treatment the respondent-father received). As such, the majority's assertion that respondent completed the parenting classes required by her case plan is unsupported by the record.
Next, respondent testified she completed a two-week domestic violence class while in the custody of the Mecklenburg County Sheriff. According to respondent, the classes met "every other day." Thus, respondent attended, at most, seven classes. Ms. Hooper-Lightner testified respondent never provided her with any proof she was engaged in any type of domestic violence treatment. Again, respondent failed to offer any evidence regarding the substance of these classes or their effectiveness towards resolution of her domestic violence issues. See id. The majority's conclusion that respondent completed the domestic violence counseling required by her case plan is therefore unsupported by the record.
Finally, respondent testified she completed the DART substance abuse treatment program while incarcerated. Respondent offered no evidence that the DART program was substantially similar to the CASCADE program required by her case plan. Respondent testified that, upon her release from incarceration, she had no employment and no independent housing. Contrary to the majority's assertion, the trial court specifically found that respondent "never provided proof of having obtained appropriate housing or legal employment."
The majority states that "[r]espondent is not bound by a single source provider for recommended services while seeking to overcome the issues that led to D.M.W.'s removal." Respondent is surely responsible, however, for informing DSS of her alternate compliance with the case plan to which she agreed, or for providing the trial court with evidence regarding the substance of the treatment she received. Without information regarding the length and type of treatment respondent received, the trial court and DSS had no ability to assess whether, in fact, respondent substantially complied with her case plan, and, more importantly, whether she met the ultimate objectives the case plan was designed to achieve. The case plan was designed to ensure that respondent could provide proper care and supervision of her son and to avoid the probability of future neglect. To that end, respondent needed to successfully treat her substance abuse and domestic violence issues, demonstrate appropriate parenting skills, and maintain a stable, appropriate home. Respondent provided little evidence that she has achieved any of these objectives. As found by the trial court, respondent's completion of some treatment classes while incarcerated "does not demonstrate a long-term commitment to resolution of the issues which led to placement of the child into foster care." Notably, the evidence tended to show, and the trial court found, that what little progress respondent made towards achieving the objectives articulated in her case plan occurred while she was incarcerated. While respondent was not incarcerated, she "made absolutely no progress toward resolution of any of the issues on her case plan. During those times she also failed to maintain contact with [DSS] or to visit with the child." There was, therefore, little evidence of changed conditions on the part of respondent, and clear and convincing evidence of the probability of future neglect by respondent.
*918Because I conclude the trial court properly found grounds for terminating respondent's parental rights under N.C. Gen.Stat. § 7B-1111(a)(1), I need not address the remaining ground found by the court. See In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 132-33 (1982). I further conclude the trial court did not err in determining that termination of respondent's parental rights was in the best interests of the child, and did not abuse its discretion in terminating respondent's parental rights. DSS presented evidence that respondent's son was thriving in foster care, that he had bonded with his foster family and referred to his foster mother as "Mom," and that the family was interested in adopting him. The trial court did not err in terminating respondent's parental rights. I therefore respectfully dissent.